Citation Nr: 1019021	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  A June 2005 RO decision, in pertinent part, denied the 
Veteran's application to reopen a claim of service connection 
for rheumatoid arthritis.

2.  Evidence received subsequent to the June 2005 RO decision 
does, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for rheumatoid 
arthritis.

3.  Private examiners have linked the Veteran's rheumatoid 
arthritis to his military service.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision that denied the Veteran's 
application to reopen a claim of service connection for 
rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the June 2005 RO decision is new 
and material, and the Veteran's claim of service connection 
for rheumatoid arthritis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Rheumatoid arthritis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the 
claim on appeal, any deficiency as to notice consistent with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), or VA's duties to 
notify and assist under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2006), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
received, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A November 1998 rating decision denied service connection for 
rheumatoid arthritis.  By rating decision in January 1999 and 
Board decision in June 2000, the Veteran's application to 
reopen the claim was denied.  In April 2005 and June 2005 the 
RO again denied the Veteran's application to reopen a claim 
of service connection for rheumatoid arthritis.  The Veteran 
did not appeal the June 2005 rating decision, and it became 
final.

The Veteran subsequently filed an application to reopen the 
claim of service connection for rheumatoid arthritis in 
February 2006.  As noted above, the April 2007 RO decision on 
appeal again denied the Veteran's petition to reopen the 
claim. 

The June 2005 RO decision (and the previous denials) denied 
the Veteran's application to reopen his claim of service 
connection for rheumatoid arthritis on the basis that 
complaints and findings of rheumatoid arthritis had not been 
made until years following service.  

Since the June 2005 RO denial the Veteran has submitted 
statements from two orthopedic surgeons (G.R.H., MD, and 
J.K., MD) suggesting a link between the Veteran's rheumatoid 
arthritis and complaints made during service.  Statements 
from another private physician (S.E., MD), and "updated" 
statements from the Veteran's private rheumatologist (J.A.E., 
MD) were also submitted, and also suggested such a link.  The 
Board finds, as did the RO, that the aforementioned etiology 
opinions pertain to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence, 
when considered in conjunction with the record as a whole, is 
both new and material, and requires that the claim be 
reopened.

The Board will now consider the reopened claim on the merits.

The Veteran's service treatment records reveal that in 
January 1974, June 1974, October 1974, November 1974, March 
1975, July1975, and November 1975 the Veteran complained of, 
or was treated for, complaints of pain related to the right 
knee; the January 1974 record also noted hip pain.

The Board notes that service connection is in effect for 
right knee total arthroplasty as a residual of chondromalacia 
with history of meniscus tear and arthritis.

A January 1990 private medical record noted a pathology 
finding of a rheumatoid nodule.  Private records reveal 
diagnoses of rheumatoid arthritis beginning in 1993.

Four private physicians and a VA physician have provided 
opinions as to the question of whether the Veteran's 
rheumatoid arthritis had its onset during service or is 
otherwise related to service.

In a July 1998 letter, J.A.E., M.D., stated that the Veteran 
"has rheumatoid arthritis which appears to have the onset 
probably sometime while he was in the Service with his first 
flare-ups of joint pain and swelling in 1975.  Things evolved 
then from '75 to '80 with continuing activity, and 
subsequently the diagnosis of seronegative rheumatoid 
arthritis was made."

In a report of VA examination in May 1999 (signed in June 
1999) the VA examiner stated, in pertinent part, as follows:

It is less likely than not that the 
[Veteran's] rheumatoid arthritis 
developed during his active military 
service.  My reasons for this opinion are 
as follows: The [Veteran] was seen on 
active duty for right knee problems, 
swelling, and pain.  Reference is made to 
a childhood injury.  There are no other 
joint problems in the military, beyond 
the brief mention of right hip pain on 
just one occasion, which did not persist, 
according to the [Veteran].  At the time 
of his separation physical, he did not 
list any knee or joint problems on his 
medical questionnaire.  The picture at 
this time is of an isolated joint problem 
felt to be secondary to chondromalacia or 
miniscal tear.  This evidence is not 
consistent with rheumatoid arthritis.  
Additionally, the medical records that 
follow do not mention any knee or joint 
problems until 1981, when he had a sore 
back.  Of certain significance is the 
injury of 1982, where he sustained a 
tibial plateau fracture.  It is quite 
likely that his other ligamentous and 
meniscal problems began with that injury.  
His first right knee surgery was in 1986, 
according to records on hand, and showed 
a torn right lateral meniscus.  The 
surgeries that follow mention the 
meniscal and ligamentous damage, but they 
do not mention any synovial changes that 
would point to rheumatoid arthritis.  
This surgical finding is not evident 
until 1992.  It also appears that in the 
early 1990's is when other joints began 
to be problematic for this patient, and 
the rheumatoid arthritis was diagnosed.

The May 1999 VA examiner then commented upon Dr. J.A.E.'s 
July 1998 letter, in pertinent part, as follows:

I have indeed reviewed [Dr. J.A.E.'s July 
1998 letter] statement, where he says 
[that the Veteran] has rheumatoid 
arthritis which appears to have onset 
sometime probably while he was in 
service, with his first flare-ups of 
joint pain and swelling in 1975.  This 
statement was likely made based on the 
[Veteran's] recollection of symptoms, and 
in my opinion, the medical record 
evidence on hand does not bear out 
symptoms of rheumatoid arthritis on 
active duty, or even in several years 
following his discharge from the 
military.  He had a significant knee 
injury in 1982, and had documented 
ligamentous and cartilaginous damage with 
joint findings of rheumatoid arthritis 
not appearing on surgery until 1992.  
Therefore, again, it is my opinion that 
[it] is less likely than not that the 
veteran developed rheumatoid arthritis 
while on active duty for the reasons 
listed above.

In a December 2005 letter, Dr. J.K., an orthopedic surgeon, 
after noting the Veteran's relevant medical history, stated 
that "I would support the feeling that [the Veteran's 
rheumatoid arthritis] is a service-connected condition dating 
back to when he was on active duty and it was misdiagnosed at 
that point."  Rationale provided for the opinion was that 
review of the Veteran's medical records reflect "that is 
when he had his first flare-up of knee joint pain and 
swelling ...".

In a January 2006 letter, Dr. J.A.E. stated that he had had 
"an opportunity to review more extensive medical records on 
[the Veteran] that are from his time on active duty."  Dr. 
J.A.E. opined that "it is clear that [the Veteran's] 
inflammatory joint process (rheumatoid arthritis) started 
while [the Veteran] was in the service in about 1975."  As 
rationale for the opinion, it was noted that the Veteran had 
"persistent knee problems" in the mid 1970's which "on 
several occasions were documented to have inflammation."

In a January 2006 letter, Dr. G.R.H., an orthopedic surgeon, 
after noting the Veteran's medical history, concluded as 
follows:

In reviewing [the Veteran's] clinical 
history and his military records, it is 
clear to me that he developed rheumatoid 
arthritis while on active duty in the 
military.  It is not uncommon for [a] 
diagnosis to be delayed as this disease 
process unfolds.  It, however, [is] my 
opinion, after reviewing his military 
health records and his clinical history, 
that [the Veteran's] rheumatoid arthritis 
did indeed have its onset while he was on 
active duty in the military.

In a January 2006 letter, Dr. S.E., after noting that she had 
reviewed the Veteran's service, private and VA medical 
records (and after further noting that she had treated the 
Veteran for ten years), stated that the Veteran "very likely 
had rheumatoid arthritis when first seen in the military and 
this later became more clear as years passed."

Based on the contents of the private medical opinions, in 
April 2007 the RO obtained a VA physician's file review.  The 
April 2007 VA reviewing-physician (who also performed the May 
1999 VA joints examination) first noted that she had reviewed 
"in a page by page fashion" the Veteran's claims file.  The 
examiner then listed and commented upon the Veteran's 
relevant service and post-service medical records.  The 
examiner also noted and summarized the various private 
medical opinions that were of record at that time.  The April 
2007 VA examiner again opined that it was not likely that the 
Veteran's rheumatoid arthritis started on active duty or was 
aggravated by active duty.  The examiner concluded by 
providing a detailed 10 point rationale for her opinion (with 
points 9 and 10 specifically addressing the private medical 
opinions submitted in support of the Veteran's claim).

In a January 2008 letter, Dr. S.E. again essentially asserted 
her belief that the Veteran's knee and skin complaints during 
service were due to rheumatoid arthritis.

In a January 2008 letter to the Veteran, Dr. G.R.H., after 
noting that he had reviewed the Veteran's records, stated, in 
pertinent part, as follows:

As you know in reviewing your records you 
did have effusions in your knee while you 
were in the service.  I am convinced, 
after my review of your records, that 
while rheumatoid arthritis may not have 
been diagnosed at the time of your clinic 
visits in the military, you did have it.  
Rheumatoid arthritis is primarily a 
disease of the synovium or lining tissue 
of the joints.  It causes swelling and 
pain, and often is not diagnosed when it 
first presents.  [Dr. J.K] found florid 
synovitis when he did your knee 
replacement.  I strongly and emphatically 
believe that your rheumatoid arthritis 
had its onset during your military 
service.

In a January 2008 letter, Dr. J.A.E. noted that the Veteran 
had not been "worked up" for the possibility of rheumatoid 
disease in 1974.  He also commented that "rheumatoid 
arthritis is notorious for having an insidious onset, which 
can start as a monoarticular process such as one inflamed 
joint."  Dr. J.A.E. also noted that the finding of a 
rheumatoid nodule in 1990 was consistent with a "continuum 
of a disease onset that could have been back in the 1970s."  
He ended his letter as follows:

At this point then, the question is can 
we prove beyond a shadow of a doubt that 
there was onset of rheumatoid arthritis 
in 1974 and the answer is no.  On the 
other hand, is the presentation of 
isolated joint inflammation in one or two 
joints over a period that then gradually 
worsens to the point where he has the 
generalized arthritis along with the 
finding along the way of a positive 
nodule all consistent with the onset of 
rheumatoid arthritis back in the 1970s 
and the answer to that is yes.

In a January 2008 letter to the Veteran, Dr. J.K. noted 
several medical points, including that "rheumatoid nodules 
are slow and indolent and take years to form usually."  Dr. 
J.K. also commented, in pertinent part, a follows:

You've had the opinion of [Dr. G.R.H.] 
and myself which between us have 70 years 
of orthopedic experience and also of [Dr. 
J.A.E ] who is a private rheumatologist 
who also has had 35 years of experience 
and the diagnosis and opinion of [Dr. 
S.E.] who, while much younger, has also 
had many years of experience.

In a June 2008 letter, Dr. J.K. noted that according "to the 
literature, 80% of individuals who eventually convert to 
seropositive status as far as the rheumatoid factors are 
rheumatoid negative during the first years of their 
illness."  Dr. J.K. also commented, in pertinent part, a 
follows:

I stand by my conviction that [the 
Veteran] did have rheumatoid arthritis 
symptoms when he was in service in spite 
of being seronegative.  [The Veteran] 
also had skin lesions that I suspect were 
rheumatoid in nature and they were caused 
by probably small vessel inflammation.

In a July 2008 letter, Dr. G.R.H. noted that, "especially in 
young people, serologic tests for rheumatoid arthritis are 
negative."  He further noted that rheumatoid arthritis 
"runs a protean course and is often not clear in its early 
stages as to what the diagnosis is."

The evidence of record contains private physicians' opinions 
of etiology favorable to the Veteran's claim and a VA 
physician's opinion that rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among 
the factors for assessing the probative value of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the competent medical evidence is in 
equipoise as to whether the Veteran's rheumatoid arthritis is 
related to his military service.  The VA physician's June 
1999 and April 2007 opinions are compelling in their review 
and discussion of the evidence and the rationale given for 
the opinions provided.  The private opinions, however, when 
considered together, are of great probative weight as they 
were based on a review of the record and had reasonably 
supported rationales for the opinions given.  The private 
opinions have referenced specific clinical findings and have 
discussed medical literature pertinent to the Veteran's 
rheumatoid arthritis.  Further, as for the qualifications of 
the examiners, the Board is unable to overlook the fact that 
Dr. J.A.E. is a rheumatologist with 35 years of experience 
and has an intimate knowledge of the Veteran's medical 
history.

Based on the foregoing, and with resolution of doubt in the 
Veteran's favor, the Board finds that the evidence of record 
supports a grant of service connection for rheumatoid 
arthritis.


ORDER

Service connection for rheumatoid arthritis is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


